Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 22 January 1773: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Londres, 22 Janvier 1773.
J’ai imaginé depuis quelques tems une nouvelle forme de chauffoir, ou espece de cheminée d’une construction différente, qui donne plus de chaleur, en consumant moins de bois; mais il lui manque quelques-uns des principaux avantages de ma premiere machine, et elle a quelques inconvéniens que l’autre n’a pas; d’ailleurs elle exige trop d’attention dans ses opérations pour etre gouvernée par des domestiques ordinaires, c’est pourquoi je ne puis en recommander l’usage, quoique je m’en serve pour moi-même. Ce n’est proprement qu’une curiosité, ou une expérience philosophique; la fumée s’y change toute insensiblement en flamme, au lieu de salir la cheminée; cette flamme descend, et sert à échauffer les plaques et la chambre; et en même-tems elle empêche les charbons qui avoient commencé à prendre feu, de se consumer. Je compte vous en envoyer dans quelque tems d’ici la figure, avec la description.
